Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2016

                                       No. 04-16-00543-CR

                                    David Gerardo RINCON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2014CRB000880 L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        A jury found appellant David Gerardo Rincon guilty of the offense of Driving While
Intoxicated, Class B, and assessed his punishment at 150 days in jail and a $2,000.00 fine. The
trial court entered a judgment after verdict. Appellant timely filed a notice of appeal, but the
clerk’s record does not contain a trial court’s certification of defendant’s right of appeal.
        “The trial court shall enter a certification of the defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). Generally, a
trial court’s judgment after verdict is a judgment of guilt and is an appealable order. See id.;
Cortez v. State, 420 S.W.3d 803, 805 (Tex. Crim. App. 2013); see also TEX. CODE CRIM. PROC.
ANN. art. 44.02 (West 2006); TEX. R. APP. P. 33.1.
        Therefore, we ORDER the presiding judge of County Court at Law No. 2 of Webb
County, Texas to (1) sign a completed certification indicating whether the defendant has a right
of appeal and (2) forward it to the Webb County Clerk within TWENTY DAYS of the date of
this order.
       We FURTHER ORDER the Webb County Clerk to file a supplemental clerk’s record
containing the trial court’s certification of the defendant’s right of appeal in this court within
TEN DAYS after the trial court provides the certification to the clerk. See TEX. R. APP. P.
34.5(c)(2).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court